Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 and 17- 28 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, 17-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to a method. However, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 recites, in part, a method for distributing at least one computational process amongst shared resources. The steps of the system which is similar to the concept of “an idea ‘of itself,’” identified as an abstract idea by the courts which is mental process for logic circuit design (Synopsys).
The claim 1 include additional elements “a subsystem “that do not amount to significant more because it is generic computing element.  Claim 1 is therefore not drawn to eligible subject matter as it is directed to an abstract idea without significantly more. 
Claims 2-8 depend on claim 1 fail to include limitations which would amount to significantly more than the abstract idea.  Those claims further limit steps do not include additional elements that are sufficient to amount to significantly more than the abstract idea since they are well-known, 
Claim 17 is directed to a workload distribution device. However, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 17 recites, in part, a workload distribution device for distributing at least one computational process amongst shared resources. The steps of the method which is similar to the concept of “an idea ‘of itself,’” identified as an abstract idea by the courts which is mental process for logic circuit design (Synopsys).
The claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not amount to significantly more than the abstract idea.  Claim 17 is therefore not drawn to eligible subject matter as it is directed to an abstract idea without significantly more. 
Claims 18-22, 23 depend on claim 17 fail to include limitations which would amount to significantly more than the abstract idea.  Those claims further limit steps do not include additional elements that are sufficient to amount to significantly more than the abstract idea since they are well-known, conventional technology. Therefore, Claims 18-22 and 23  are rejected for the same reason set forth in the rejection of claim 17.


Claim 24 is directed to a system. However, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 24 recites, in part, system with resource. The steps of the system which is similar to the concept of “an idea ‘of itself,’” identified as an abstract idea by the courts which is mental process for logic circuit design (Synopsys).

Claims 25-26 depend on claim 24 fail to include limitations which would amount to significantly more than the abstract idea.  Those claims further limit steps do not include additional elements that are sufficient to amount to significantly more than the abstract idea since they are well-known, conventional technology. Therefore, claims 25-26 are rejected for the same reason set forth in the rejection of claim 24.
Claim 27 is directed to a media. However, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 27 recites, in part, media with resource. The steps of the media which is similar to the concept of “an idea ‘of itself,’” identified as an abstract idea by the courts which is mental process for logic circuit design (Synopsys).
The claim 27 includes additional elements “a media” those do not amount to significant more because they are generic computing elements.  Claim 27 is therefore not drawn to eligible subject matter as it is directed to an abstract idea without significantly more. 
Claim 28 includes limitations which would amount to significantly more than the abstract idea.  Those claims further limit steps do not include additional elements that are sufficient to amount to significantly more than the abstract idea since they are well-known, conventional technology. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1,6, 7, 17, 24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US Jung (US 2003/0123424 A1) in view of Yancey (US 8,776,067 B1).
As to claims 1, 17 and 27, Jung teaches the method comprising:
 determining at least two shared resources capable of performing the computational process (a method of selecting a server in a mobile communication system including a plurality of servers and a service distributor for selecting at least one of the servers, comprises the steps of registering kinds of resources quantitatively measurable of each server, receiving changed amounts of the kinds of resources at predetermined intervals from each of the servers, receiving a service request with a QoS (quality of service) level from a service user, mapping the QoS level into amounts of the kinds of resources, and selecting at least one server among the servers for the service request based on the changed amounts and the amounts mapped from the QoS level, paragraphs [24]-[28]; after initialization of each of the servers, determining the kinds of resources [Rsc1,Rsc2,Rsc3, . . . ,Rscm] quantitatively measurable in the each server S, registering the kinds of ;
 predicting  a workload characteristic for one or more of the shared resources, wherein the workload characteristic accounts for at least two subsystems of one or more shared resource (a resource management server receiving changed amounts of the kinds of resources from each server at predetermined intervals, and a service distributor receiving a service request with a QoS (quality of service) level from a service user, mapping the QoS level into amounts of the kinds of resources, and selecting a server having the lowest load among the n servers for the service request based on the changed amounts and the amounts mapped from the QoS level, [18]; the load is determined as a ratio of a necessary amount to a useable amount of each kind of resources in each server, paragraphs [20]-[22]), wherein the workload characteristic accounts for at least two subsystems of each shared resource (determining a server Sj having a minimum value of the maximum generation rate of bottleneck on the assumption that the each of the servers [S1, S2, S3, . . . ,Sn], paragraphs [20]-[23]);
 selecting one of the at least two shared resources based on the predicted workload characteristics (determining a server having a minimum value of the maximum ratio of a necessary amount to a useable amount .
Jung Guey does not explicitly teach distributing at least one computational process amongst shared resources. However, Metsch teaches distributing at least one computational process amongst shared resources (systematically varying computational resources allocated to process said computational jobs, claims 1-3).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of distributing at least one computational process amongst shared resources as taught by Yancey into Jung to allow increasing computational efficiency of architecture by avoid unnecessary delays in processing of the plurality of individual tasks associated with a common job.

As to claim 24, Jung teaches a system with shared resources, the system comprising circuitry configured to distribute at least one computational process amongst shared resources, comprising:
circuitry (the service distributor at the resource management server) configured to determine at least two shared resources capable of performing the computational process (a method of selecting a server in a mobile communication system including a plurality of servers and a service distributor for selecting at least one of the servers, comprises the steps of registering kinds of resources quantitatively measurable of each server, receiving changed amounts of the kinds of resources at predetermined intervals , mapping the QoS level into amounts of the kinds of resources, and selecting at least one server among the servers for the service request based on the changed amounts and the amounts mapped from the QoS level, paragraphs [24]-[28]; after initialization of each of the servers, determining the kinds of resources [Rsc1,Rsc2,Rsc3, . . . ,Rscm] quantitatively measurable in the each server S, registering the kinds of resources in the service distributor at the resource management server, and transferring, to the service distributor, paragraphs [24]-[28]);
circuitry configured to a workload characteristic for one or more of the shared resources, wherein the workload characteristic accounts for at least two subsystems of one or more shared resource (the load is determined as a ratio of a necessary amount to a useable amount of each kind of resources in each server, paragraphs [20]-[22]), wherein the workload characteristic accounts for at least two subsystems of each shared resource (determining a server Sj having a minimum value of the maximum generation rate of bottleneck on the assumption that the each of the servers [S1, S2, S3, . . . , Sn], paragraphs [20]-[23]);and
circuitry configured to one of the at least two shared resources based on the predicted workload characteristics (determining a server having a .
Jung Guey does not explicitly teach distributing at least one computational process amongst shared resources. However, Yancey teaches distributing at least one computational process amongst shared resources (systematically varying computational resources allocated to process said computational jobs, claims 1-3).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of distributing at least one computational process amongst shared resources as taught by Yancey into Jung to allow increasing computational efficiency of architecture by avoid unnecessary delays in processing of the plurality of individual tasks associated with a common job.

As to claim 28, Jung teaches include any type of microprocessor, central processing unit (CPU), graphics processing unit (GPU), processing core, or other processing hardware to provide processing for system 600, or a combination of processors. Processor 610 controls the overall operation of system 600, and can be or include, paragraphs [64]-[67]). 
As to claim 6, Yancey teaches the workload characteristic further depends on at least one other computational process running on the respective shared resource (change may require a substantial percentage of the computational resources of the processor sub-system change may ).
As to claim 7, Jung teaches the subsystems are at least two different of a processor, a network controller interface, an input/output channel, a memory, and a data storage (a method of selecting a server in a mobile communication system including a plurality of servers, paragraphs [24]-[28]).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2003/0123424 A1) in view of Yancey (US 8,776,067 B1), in view of Ali (US 2008/0263551 A1).
As to claim 2, Jung and Yancey do not teach the selection of the shared resource results in a more uniform load distribution of the shared resource. However, Ali teaches the selection of the shared resource results in a more uniform load distribution of the shared resource (the backup application 104 schedules the new backup job 102 as a function of the calculated current load and the predicted load value such that the resulting load on the selected media resource 106 will yield a minimum peak percentage utilization across the plurality of media resources 106. In an embodiment, the optimal minimum peak percentage utilization of the media resource 106 results in an approximately uniform utilization of the plurality of media resources 106 such that the utilization of the media resource 106 is less than 100, paragraphs [28]-[30]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of selection of the shared resource results in a more uniform load distribution of the shared resource as taught by Ali into Jung and Yancey to allow current load of the media resources of the backup application is calculated and new backup job is scheduled to optimize the utilization of the media resource.

As to claim 3, Ali teaches the selection of the shared resource results in a more uniform load distribution amongst the shared resources (on the other hand, if the new backup job 102 is added to media resource (2) FIG. 9B at 12:00 am the resulting load on the resource will be 90% as shown in FIG. 10B. This would result in media resource (2) having a uniform load, however it will be significantly higher 90% for 5 hours than the media resource (1) without the new backup job 102 (shown in FIG. 9A) 90% for 1 hour and 10% for 4 hours. Thus, in scenarios where one media device has a significantly higher load, it is advantageous to schedule the job on the other media resource even if the utilization of the media device is over 100% to achieve an approximately uniform utilization the media resources. For example, if the new backup job 102 is added to media resource (1) as shown in FIG. 10A, the resulting load will 100% for one hour and 50% for four and half hours and media resource (2) will remain at 50% load for five hours as shown in FIG. 9B, paragraphs [48]-[54]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2003/0123424 A1) in view of Yancey (US 8,776,067 B1) further in view of Melkote (US 8,401863 B1).
As to claim 4, Jung Yancey do not teach wherein the selection of the shared resource results in higher probability of a more uniform load distribution. However, Melkote teaches wherein the selection of the shared resource results in higher probability of a more uniform load distribution (the above analysis results show that high-quality communication can be carried out with a very high probability, provided that a uniform distribution of 1 m.+-.15 cm to 2 m.+-.15 cm can be assumed as the range of uncertainty for the communication distance D over which desktop communication is carried out, paragraphs [48]-[54]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of selection of the shared resource results in more uniform load distribution of the shared resource as taught by Ali into Jung and Yancy to allow current load of the media resources of the backup application is calculated and new backup job is scheduled to minimize the amount of data to be stored and/or transmitted.
Claims 5, 8, 9, 10, 11, 12, 13, 14, 15, 18, 19, 20, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2003/0123424 A1) in view of Yancey (US 8,776,067 B1) further in view of Guha (US 2017/0206107 A1).
As to claims 5 and 18, Jung and Yancey do not teach wherein the workload characteristic comprises a respective degree of utilization of the at least two subsystems (VMs) as a result of the computational process performed on the shared resource. However, Guha teaches workload characteristic comprises a respective degree of utilization of the at least two subsystems (VMs) as a result of the computational process performed on the shared resource (VM-level logical storage is the LSV within a SDS that is allocated to each virtual machine, paragraphs [[20]-[24]; I/Os are submitted to the SDS 100 from the ordered set as soon as the schedule for submission is completed. It is assumed that the SDS 100 can execute them in any order or concurrently. As described above, with larger values of N, the utilization of the SDS 100 can be increased, paragraph [74]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of workload characteristic comprises a respective degree of utilization of the at least two subsystems (VMs) as a result of the computational process performed on the shared resource as taught by Guha to dynamic storage provisioning system can be implemented that continually adapts the provisioned LSVs to enforce application SLAs by meeting specific SLOs in performance, availability, compression.
 Guha teaches predicting a workload characteristic comprises evaluating an expected load of the subsystems over a predetermined duration (the basis for determining whether the requirements for operating a virtual machine 108 can be satisfied by an LSV 102 is determined by the service level objectives (SLOs) requirements of the virtual machine 108. These requirements typically include specifications, limits or thresholds on performance, availability, compression, security, etc. An example of a performance SLO is latency being less than a predetermined time, such as less than 1 ms. An SLO based on availability may include recovery time objective (RTO) or the time required to recover from a data loss event and the time required to return to service, paragraph [0028-0029]).
As to claim 9, Guha teaches predicting the workload characteristic comprises determining a frequency of a variation of a load of the subsystems while performing the computational process (the monitor flow and  workload module 304 isolates I/O requests from the virtual machine to the SDS 100, monitors its characteristics, and stores the resulting fingerprint. In some embodiments, the workload fingerprint includes the I/O type (read, write, other), the I/O size, the I/O pattern (random or sequential), the frequency distribution of throughput, and the workload fingerprint includes the I/O type (read, write, other), the I/O size, the I/O pattern (random or sequential), the frequency distribution of throughput, and the frequency distribution of latency. Analytic modules 306 and 308 then calculate derived values from these measured values that can be used as inputs to an enforcement software program in module 312 that will schedule I/O requests to the SDS 100 in order to meet the SLO requirements, paragraph [38]).
As to claim 10, Guha teaches determining a behavioral model for a shared resource (fingerprint may need to be re-calculated when virtual machine behavior changes over time, paragraph [38]) by measuring a resulting load of the subsystems   of a shared resource while performing at least one computational process on the shared resource (Analytic modules 306 and 308 then calculate derived values from these measured values that can be used as inputs to an enforcement software program in module 312 that will schedule I/O requests to the SDS 100 in order to meet the SLO requirements, paragraphs [0038]-[0040]).
As to claim 11, Guha teaches determining the behavioral model comprises determining a temporal variation of the resulting load of the subsystems (a number of methods can be implemented to determine the best fit LSV from among available LSVs on the SDSs that have performance capacity. These methods include a variation of well-known greedy algorithm where the SDS with most performance capacity is chosen for the  these methods include a variation of well-known greedy algorithm where the SDS with most performance capacity is chosen for the desired LSV, paragraphs [0085], [0043]; The period of initial monitoring is kept large enough to capture typical temporal variability that is to be expected. For example, initial monitoring may be one to two weeks, but even much shorter time frames can be chosen as a design choice, paragraph [0034]).

As to claim 12, Guha teaches wherein telemetry is used for measuring the resulting load of the subsystems (workload intensity is a measurement that can be used to determine SLA compliance and is the I/O submission rate divided by the I/O completion rate, paragraphs [66-72]).

As to claim 13, Guha teaches providing the behavioral model for predicting the workload characteristic for the respective shared resource (the fingerprint is intended to represent the I/O requirements of the virtual machine, so the fingerprint may need to be re-calculated when virtual machine behavior changes over time, paragraphs [24]-[38]).
As to claim 14, Guha teaches determining a fingerprint of a computational process, the fingerprint comprising a requirement of resources for the computational process (The fingerprint is intended to represent the I/O  paragraph [0036-0038]).

As to claim 21, Guha teaches a determination device, configured to determining a behavioral model for a shared resource by measuring a resulting load of the subsystems of the shared resource while performing at least one computational process on the shared resource (the fingerprint is intended to represent the I/O requirements of the virtual machine, so the fingerprint may need to be re-calculated when virtual machine behavior changes over time, paragraphs [0036-0038]).
As to claim 15, Guha teaches wherein the fingerprint of the computational process is used in combination with the behavioral model for predicting the workload characteristic (the monitor flow and workload module 304, FIG. 3, derives a fingerprint of the virtual machine I/O requirements over intervals of time, such as milliseconds, seconds, hours, days, and weeks. The fingerprint is a characterization of the workload during tracing. The fingerprint is intended to represent the I/O requirements of the virtual machine, so the fingerprint may need to be re-calculated when virtual machine behavior changes over time, paragraph [38]).
As to claim 19, Guha teaches the prediction device is configured to predict the workload characteristic based on evaluating an expected load of the subsystems over a predetermined duration (The fingerprint is a characterization of the , paragraphs [38]-[40]).
As to claim 20, Guha teaches the prediction device is configured to determine a frequency of a variation of a load of the subsystems while performing the computational process (The monitor flow and  workload module 304 isolates I/O requests from the virtual machine to the SDS 100, monitors its characteristics, and stores the resulting fingerprint. In some embodiments, the workload fingerprint includes the I/O type (read, write, other), the I/O size, the I/O pattern (random or sequential), the frequency distribution of throughput, and  the frequency distribution of latency, the workload fingerprint includes the I/O type (read, write, other), the I/O size, the I/O pattern (random or sequential), the frequency distribution of throughput, and the frequency distribution of latency. Analytic modules 306 and 308 then calculate derived values from these measured values that can be used as inputs to an enforcement software program in module 312 that will schedule I/O requests to the SDS 100 in order to meet the SLO requirements, paragraph [38], paragraph [0038]).
As to claim 23, Guha teaches a determination device, configured to determine a fingerprint of a computational process, the fingerprint comprising a the workload fingerprint is captured and the required resources are determined, [36]; the monitor flow and workload module 304 isolates I/O requests from the virtual machine to the SDS 100, monitors its characteristics, and stores the resulting fingerprint. In some embodiments, the workload fingerprint includes the I/O type (read, write, other), the I/O size, the I/O pattern (random or sequential), the frequency distribution of throughput, and the frequency distribution of latency. Analytic modules 306 and 308 then calculate derived values from these measured values that can be used as inputs to an enforcement software program in module 312 that will schedule I/O requests to the SDS 100 in order to meet the SLO requirements, paragraph [0038]).
As to claim 26, Guha teaches determining a fingerprint of an impact of the computational process on a shared resource of the one or more of the shared resources (so the fingerprint may need to be re-calculated when virtual machine behavior changes over time. The monitor flow and workload module 304 isolates I/O requests from the virtual machine to the SDS 100, monitors its characteristics, and stores the resulting fingerprint, paragraphs [36-40]); and
over allocate resources needed to satisfy the needs of the virtual machine, even if the actual requirements are much lower than the capabilities of the physical storage system. The primary reason for over-provisioning is that the user of the application running in the virtual machine does not have prior knowledge or visibility to the application workload requirements or the observed performance, so to reduce the possibility of failure, over-provisioning of the storage resources has become the de facto approach, paragraph [4-6]).
Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2003/0123424 A1) in view of Yancey (US 8,776,067 B1) further in view of Urmanov (US 2013/0054809 A1).
As to claim 22, Jung and Yancey do not teach the determined behavioral model comprises a determined temporal variation of the resulting load of the subsystems. However, Urmanov teaches the determined behavioral model comprises a determined temporal variation of the resulting load of the subsystems (Data is collected from individual nodes of the distributed system to calculate the specific state variables for each node (e.g., the average queue lengths and average execution times for each node), and these variables are then input into the state-space model. Load-balancing policies can introduce weak or strong feedback into this system, and both load-The period of initial monitoring is kept large enough to capture typical temporal variability that is to be expected. For example, initial monitoring may be one to two weeks, but even much shorter time frames can be chosen as a design choice, paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of determination device, configured to determining a behavioral model for a shared resource by measuring a resulting load of the subsystems of the shared resource while performing at least one computational process on the shared resource as taught by Urmanov in Jung and Yancey to not only allow to use the thread abstraction to use local resources more efficiently, but can only actively execute one request at a given time.

As to claim 25, Urmanov teaches a determination device, configured to determine a behavioral model for a shared resource by measuring a resulting load of the subsystems of a shared resource while performing at least one computational process on the shared resource (calculate a risk of oscillatory behavior based on the fitted state-space model and the current request workload; and if the risk exceeds a specified level, adjust the load-balancing policy to reduce the risk of oscillatory load behavior for the multi-node distributed system, claims 18-20

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195